

EXHIBIT 10.2


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT




THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (herein
called this “Amendment”) made as of November 4, 2009 by and among FFE
TRANSPORTATION SERVICES, a Delaware corporation (“Borrower”), FROZEN FOOD
EXPRESS INDUSTRIES, INC., a Texas corporation (“Parent”), CONWELL CORPORATION, a
Delaware corporation (“Conwell”), FX HOLDINGS, INC.,  a Delaware corporation
(“FX”), LISA MOTOR LINES, INC., a Delaware corporation (“LML”), COMPRESSORS
PLUS, INC.,  a Texas corporation (“CPI”), FFE LOGISTICS, INC., a Delaware
corporation (“Logistics’), CONWELL LLC,  a Delaware limited liability company
(“Conwell LLC”), and COMERICA BANK (“Comerica”), as Administrative Agent,
Collateral Agent, Issuing Bank and Bank.
 
W I T N E S S E T H:
 
WHEREAS, Borrower and Comerica have entered into that certain Second Amended and
Restated Credit Agreement dated as of September 2, 2009 (as amended,
supplemented, or restated prior to the date hereof, the “Original Credit
Agreement”), for the purposes and consideration therein expressed, pursuant to
which Comerica became obligated to make loans to Borrower as therein provided;
and
 
WHEREAS, Borrower and Comerica desire to amend the Original Credit Agreement as
provided herein;
 


 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Comerica to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:
 
ARTICLE I.


Definitions and References


1.1.  Terms Defined in the Original Credit Agreement.  Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Credit Agreement shall have the same meanings whenever
used in this Amendment.
1.2.  Other Defined Terms.  Unless the context otherwise requires, the following
terms when used in this Amendment shall have the meanings assigned to them in
this § 1.2.


 

                               

 

--------------------------------------------------------------------------------


“Amendment” means this First Amendment to Credit Agreement.
 
“Amendment Documents” means, collectively, this Amendment, the Renewal Note, and
the confirmation by Guarantor with respect to this Amendment and any other
document required to be delivered by Borrower pursuant to Article III hereof.
 
“Credit Agreement” means the Original Credit Agreement as amended hereby.
 
“Original Omnibus Certificate” means the Omnibus Certificate dated September 2,
2009 executed and delivered by officers of Borrower pursuant to the Original
Credit Agreement.
 
“Renewal Note” means a promissory note in the form attached hereto as Exhibit A.
 
ARTICLE II.


Amendments to Original Credit Agreement


2.1.  Definitions.  The following definitions in Section 1.1 of the Original
Credit Agreement are hereby amended in their entirety to read as follows:


“‘Base Rate’ means the Daily Adjusting LIBOR Rate, with each change in the Base
Rate to become effective, without notice to Borrower, as of the opening of
business on the effective date of each change in the Base Rate.  If, at any
time, Bank determines that it is unable to determine or ascertain the Daily
Adjusting LIBOR Rate for any day, the Base Rate for each such day shall be the
Prime Rate in effect at such time, but not less than two and one-half percent
(2.50%) per annum.”
 
“‘Base Rate Margin’ means, on any date, the rate per annum set forth below,
based on the Fixed Charge Coverage Ratio as most recently determined:
 

 

   
Tier
 
Fixed Charge Coverage Ratio
 
Base Rate Margin
 
 
   I  Less than 1.25 to 1.00  4.375%                II  Equal to or greater than
1.25 to 1.00, but less than 1.50 to 1.00  3.875%                III  Equal to or
greater than 1.50 to 1.00  3.375%  

 
 

--------------------------------------------------------------------------------

 



Any increase or decrease in the Base Rate Margin resulting from a change in the
Fixed Charge Coverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.1(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
Administrative Agent, the pricing set forth in Tier 1 above in this definition
shall apply, as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the last
sentence of Section 5.1(b).”
 
“‘Facility Fee Rate’ means, on any date, the rate per annum set forth below,
based on the Fixed Charge Coverage Ratio as most recently determined:
 



 

  Tier Fixed Charge Coverage Ratio Facility Fee Rate     I  Less than 1.25 to
1.00 0.500%               II Equal to or greater than 1.25 to 1.00, but less
than 1.50 to 1.00
0.375%
              III
Equal to or greater than 1.50 to 1.00
0.375%
 

 
Any increase or decrease in the Facility Fee Rate resulting from a change in the
Fixed Charge Coverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.1(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
Administrative Agent, the rate set forth in Tier 1 above shall apply, as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the last
sentence of Section 5.1(b).”
 
2.2.  Affirmative Covenants.


(a) Section 5.1(b) of the Original Credit Agreement is hereby amended in its
entirety to read as follows:



--------------------------------------------------------------------------------


“(b)        Financial Statements.  Deliver to each Bank, as soon as practicable,
and (i) in any event within one hundred twenty (120) days after the end of each
fiscal year of Parent, complete and detailed Financial Statements (prepared on a
consolidated basis), including balance sheet, operating statement,
reconciliation of  earned surplus and such supporting schedules as any Bank may
request, accompanied by the certificate of a firm of independent public
accountants reasonably acceptable to the Banks that such statements have been
prepared in accordance with GAAP and fairly present the consolidated financial
condition of the Companies during the fiscal year just ended, and that during
the course of their audit of the Companies, nothing came to their attention that
caused them to believe the Companies were not in compliance with the terms of
Subsections 5.1(f), 5.1(k), 5.2(a) and 5.2(f), (ii) in any event within thirty
(30) days after the end of each calendar month, consolidated balance sheets of
the Companies as of the close of such calendar month, and consolidated operating
statements of the Companies for the part of the fiscal year ended at the close
of such calendar month, accompanied by the certificate of the Chief Financial
Officer or Treasurer of Parent that such statements are true and correct, were
prepared in accordance with GAAP and fairly present the consolidated financial
conditions and results of operations of the Companies, and (iii) after a request
by any Bank, such other information pertaining to the Companies and their
affairs as such Bank shall from time to time request in writing.  If, as a
result of any restatement of or other adjustment to the financial statements of
Borrower or for any other reason, Borrower or the Administrative Agent determine
that (i) the Fixed Charge Coverage Ratio as calculated by Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Fixed Charge
Coverage Ratio would have resulted in higher pricing for such period, Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent for the account of the applicable Banks or the Issuing Bank, as the case
may be, promptly on demand by the Administrative Agent (or, after the occurrence
of a voluntary or involuntary entry of an order for relief with respect to
Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Bank or the Issuing
Bank), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  This paragraph shall not limit the rights of the
Administrative Agent, any Bank or the Issuing Bank, as the case may be, under
Section 2.4, 2.11, 2.14(d) or under Article VII.  Borrower’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.”
 
(b)  The first sentence of subsection (f) of Section 5.1 of the Original Credit
Agreement is hereby amended in its entirety to read as follows:


“Maintain during each period set forth below  a Fixed Charge Coverage Ratio
equal to or greater than the ratio set forth below with respect to such period:



--------------------------------------------------------------------------------


From and including November 4, 2009 until
and including March 30,
2010                                                                                     1.05
to 1.00


From and including March 31, 2010 until
and including June 29,
2010                                                                                        
1.10 to 1.00


From and including June 30, 2010 until
and including September 29,
2010                                                                              
1.20 to 1.00


From and including September 30, 2010 and
thereafter                                           1.25 to 1.00”


(c)  The first sentence of subsection (k) of Section 5.1 of the Original Credit
Agreement is hereby amended in its entirety to read as follows:


“Maintain during each period set forth below a Leverage Ratio equal to or less
than the ratio set forth below with respect to such period:


From and including November 4, 2009 until
and including September 29,
2010                                                                                2.75
to 1.00


From and including September 30, 2010 and
thereafter                                            2.50 to 1.00”


2.3.  Negative Covenants.


(a) Subsection (a) of Section 5.2 of the Original Credit Agreement is hereby
amended in its entirety to read as follows:


“(a)           Minimum Consolidated Tangible Net Worth.  Permit, (i) as of the
last day of the fiscal quarters ending December 31, 2009 and March 31, 2010,
Parent’s Consolidated Tangible Net Worth to be less than $80,000,000 and (ii) as
of the last day of the fiscal quarters ending June 30, 2010, September 30, 2010,
December 31, 2010, and each fiscal quarter thereafter, Parent’s Consolidated
Tangible Net Worth to be less than $75,000,000.”
 
(b)  Subsection (c)(viii) of Section 5.2 of the Original Credit Agreement is
hereby amended in its entirety to read as follows:


“(viii) expenditures for acquisitions involving a Person other than a Company in
an amount not to exceed $3,500,000 during any fiscal year of Borrower.”
 
(c)  Section (h) of Section 5.2 of the Original Credit Agreement is hereby
amended in its entirety to read as follows:


“(h)  Capital Expenditures.  Permit the aggregate amount of all Capital
Expenditures made by the Companies, during any twelve (12) month period (net of
the proceeds of the sale or exchange of any fixed assets), to exceed
$12,500,000.”
 

--------------------------------------------------------------------------------


2.4.  Schedules and Exhibits.  Schedule 1, Lenders Schedule, and Exhibit A ,
Promissory Note, to this Amendment are hereby substituted for Schedule 1 and
Exhibit A, respectively, to the Original Credit Agreement.
ARTICLE III.


Conditions of Effectiveness


3.1.  Effective Date.  This Amendment shall become effective as of the date
first above written when and only when Comerica shall have received, at
Comerica’s office,


(a)           a duly executed counterpart of this Amendment and the Renewal
Note,
 
 
(b)           a duly executed Consent and Agreement from Guarantor in the form
of Annex I hereto,


(c)           a duly executed certificate of the secretary and chief financial
officer of Borrower certifying that (i) resolutions of its board of directors
attached to the Original Omnibus Certificate authorizing the execution,
delivery, and performance of this Amendment and identifying the officers
authorized to sign such instrument are in full force and effect, (ii) the
specimen signatures of the officers so authorized which were attached to the
Original Omnibus Certificate are true and correct, and (iii) the certificate of
incorporation and all amendments thereto and the bylaws  and all amendments
thereto of Borrower attached to the Original Omnibus Certificate are in full
force and effect,


(d)           a payment of an amendment fee by Borrower to Comerica in the
amount of $62,500, and


(e)           each other document to be executed and delivered by Borrower
pursuant hereto or thereto.


ARTICLE IV.


Representations and Warranties


4.1.  Representations and Warranties of Borrower.  In order to induce Comerica
to enter into this Amendment, Borrower represents and warrants to Comerica that:


(a)           The representations and warranties contained in Article IV of the
Original Credit Agreement are true and correct at and as of the time of the
effectiveness hereof;



 
 

--------------------------------------------------------------------------------

 

(b)           Borrower is duly authorized to execute and deliver this Amendment
and the other Amendment Documents and is and will continue to be duly authorized
to borrow and to perform its obligations under the Credit Agreement.  Borrower
has duly taken all corporate action necessary to authorize the execution and
delivery of this Amendment and the other Amendment Documents and to authorize
the performance of the obligations of Borrower hereunder and thereunder;


(c)           The execution and delivery by Borrower of this Amendment and the
other Amendment Documents, the performance by Borrower of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby do not and will not conflict with any provision of law, statute, rule or
regulation or of the certificate of incorporation and bylaws of Borrower, or of
any material agreement, judgment, license, order or permit applicable to or
binding upon Borrower, or result in the creation of any lien, charge or
encumbrance upon any assets or properties of Borrower.  Except for those which
have been duly obtained, no consent, approval, authorization or order of any
court or governmental authority or third party is required in connection with
the execution and delivery by Borrower of this Amendment and the other Amendment
Documents or to consummate the transactions contemplated hereby and thereby;


(d)           When duly executed and delivered, each of this Amendment and the
other Amendment Documents will be a legal and binding instrument and agreement
of Borrower, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency and similar laws applying to creditors’ rights generally
and by principles of equity applying to creditors’ rights generally; and


(e)           The audited annual consolidated financial statements of Borrower
dated as of December 31, 2008 and the unaudited quarterly consolidated financial
statements of Borrower dated as of June 30, 2009 fairly present the consolidated
financial position at such dates and the consolidated statement of operations
and the changes in consolidated financial position for the periods ending on
such dates for Borrower.  Copies of such financial statements have heretofore
been delivered to Comerica.  Since such dates no material adverse change has
occurred in the financial condition or businesses or in the consolidated
financial condition or businesses of Borrower.

 
 

--------------------------------------------------------------------------------

 



ARTICLE V.


Miscellaneous


5.1.  Ratification of Agreement.  The Original Credit Agreement as hereby
amended is hereby ratified and confirmed in all respects.  Any reference to the
Credit Agreement in any Loan Document shall be deemed to refer to this Amendment
also.  Any reference to the Note in any other Loan Document shall be deemed to
be a reference to the Renewal Note issued and delivered pursuant to this
Amendment.  The execution, delivery and effectiveness of this Amendment and the
other Amendment Documents shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Comerica under the Credit
Agreement or any other Loan Document nor constitute a waiver of any provision of
the Credit Agreement or any other Loan Document.


5.2.  Survival of Agreements.  All representations, warranties, covenants and
agreements of Borrower herein shall survive the execution and delivery of this
Amendment and the performance hereof, and shall further survive until all of the
Obligations are paid in full.  All statements and agreements contained in any
certificate or instrument delivered by Borrower hereunder or under the Credit
Agreement to Comerica shall be deemed to constitute representations and
warranties by, or agreements and covenants of, Borrower under this Amendment and
under the Credit Agreement.


5.3.  Loan Documents.  This Amendment and the other Amendment Documents are each
a Loan Document, and all provisions in the Credit Agreement pertaining to Loan
Documents apply hereto and thereto.


5.4.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.


5.5.  Counterparts; Fax.  This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.  This Amendment may be duly executed by facsimile or other electronic
transmission.


THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[The remainder of this page is intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
 




FFE TRANSPORTATION SERVICES, INC.






By:         /s/ Ronald J. Knutson
Ronald J. Knutson
Senior Vice President and Chief Financial Officer








COMERICA BANK






By:         /s/ Robert Clouse
Robert Clouse
Vice President





 
 

--------------------------------------------------------------------------------

 

 ANNEX I










CONSENT AND AGREEMENT
 
Each of the undersigned Guarantors hereby (i) consents to the provisions of this
Amendment and the transactions contemplated herein, (ii) ratifies and confirms
the Second Amended and Restated Guaranty and Second Amended and Restated
Security Agreement, each dated as of September 2, 2009, made by it for the
benefit of Comerica pursuant to the Credit Agreement, (iii) ratifies and
confirms all other Loan Documents made by it for the benefit of Comerica,
(iv) agrees that all of its respective obligations and covenants thereunder
shall remain unimpaired by the execution and delivery of this Amendment and the
other documents and instruments executed in connection herewith, and (v) agrees
that such Guaranty, such Security Agreement and such other Loan Documents shall
remain in full force and effect.
 




FROZEN FOOD EXPRESS INDUSTRIES, INC.






By:         /s/ Ronald J. Knutson
Ronald J. Knutson
Senior Vice President and Chief Financial Officer




CONWELL CORPORATION




By:         /s/ Leonard W. Bartholomew
Leonard W. Bartholomew
Secretary




FX HOLDINGS, INC.




By:         /s/ Leonard W. Bartholomew
Leonard W. Bartholomew
Secretary

 
 

--------------------------------------------------------------------------------

 

LISA MOTOR LINES, INC.




By:         /s/ Leonard W. Bartholomew
Leonard W. Bartholomew
Secretary




COMPRESSORS PLUS, INC.




By:         /s/ Leonard W. Bartholomew
Leonard W. Bartholomew
Secretary




FFE LOGISTICS, INC.




By:         /s/ Leonard W. Bartholomew
Leonard W. Bartholomew
Secretary




CONWELL, LLC




By:         /s/ Leonard W. Bartholomew
Leonard W. Bartholomew
Secretary





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1
TO
CREDIT AGREEMENT
FFE TRANSPORTATION SERVICES, INC.


Commitments




Comerica
Bank                                                                $25,000,000
Total                                                                                
$25,000,000



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


REVOLVING NOTE



 
 

--------------------------------------------------------------------------------

 

 


 
 
REVOLVING CREDIT NOTE
 
 


 
 


 
 


  
$25,000,000                                                      
         Dallas, Texas                                                        
                         November 4, 2009




FOR VALUE RECEIVED, the undersigned, FFE TRANSPORTATION SERVICES, INC.
(“Borrower”), a Delaware corporation, hereby unconditionally promises to pay to
the order of COMERICA BANK (“Bank”), at the principal offices of Comerica Bank,
in Dallas, Texas or at such other address in Dallas County, Texas, as may be
designated by Administrative Agent from time to time, the lesser of (i) the
principal sum of TWENTY FIVE MILLION AND 00/100 Dollars ($25,000,000), or (ii)
the aggregate unpaid principal amount of all Loans made by Bank to Borrower
pursuant to Article II of the Agreement (as such term is defined below),
together with interest on the unpaid principal balance from the date hereof
until maturity at such varying rates per annum (but in no event in excess of the
Highest Lawful Rate) as determined in accordance with the provisions of Article
II of the Agreement.  Borrower promises to pay such principal of, and interest
on, this Note on the dates and in the manner provided in the Agreement.  If not
sooner paid, the unpaid principal balance of this Note and all accrued interest
hereon shall be due and payable in full on the Termination Date.  All such
payments of both principal and interest shall be made in lawful money of the
United States of America and in immediately available funds.
 
All Loans made by Bank to Borrower pursuant to the Agreement and all payments of
the principal thereof may be noted by Bank on schedules from time to time
attached hereto, or on a continuation of such schedules or otherwise recorded in
Bank’s records; provided, however, that the failure of Bank to make any such
notation shall not limit or otherwise affect the obligations of Borrower
hereunder or under the Agreement.
 
This Note has been executed and delivered pursuant to the terms of that certain
Second Amended and Restated Credit Agreement dated as of September 2, 2009,
among Comerica Bank, as Administrative Agent and as Collateral Agent, Borrower,
Frozen Food Express Industries, Inc., Conwell Corporation, FX Holdings, Inc.,
Lisa Motor Lines, Inc.,  Compressors Plus, Inc., FFE Logistics, Inc., and
Conwell LLC (as the same may be renewed, extended, amended, modified and/or
restated from time to time, the “Agreement”), and is one of the “Revolving
Credit Notes” referred to therein.  The holder of this Note is entitled to the
benefits of the Agreement and may enforce the agreements contained therein and
exercise the remedies provided for thereby, and reference is hereby made to the
Agreement for a statement of the payment and prepayment rights and obligations
of Borrower and for a statement of the events upon which and the terms and
conditions under which the maturity of this Note may be accelerated.
 
All defined terms used herein shall have the meanings respectively assigned to
them in the Agreement.
 

 
 

--------------------------------------------------------------------------------

 

If this Note is placed in the hands of an attorney for collection, or if it is
collected through any legal proceedings, at law or in equity, or in bankruptcy,
receivership or other court proceedings, Borrower agrees to pay all costs of
collection, including, but not limited to, court costs and reasonable attorneys’
fees.
 
Borrower and each surety, endorser, guarantor and other party ever liable for
payment of any sums of money payable on this Note, jointly and severally waive
presentment and demand for payment, protest, notice of protest, intention to
accelerate, acceleration and nonpayment, or other notice of default, and all
other notices other than as expressly provided in the Agreement, and agree that
their liability under this Note shall not be affected by any renewal or
extension in the time of payment hereof, or by any indulgences, or by any
release or change in any security for the payment of this Note, and each such
Borrower, surety, endorser, guarantor and other party hereby consents to any and
all renewals, extensions, indulgences, releases or changes directly affecting
any such party other than itself, regardless of the number of such renewals,
extensions, indulgences, releases or changes.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH APPLICABLE
FEDERAL LAW AND THE LAWS OF THE STATE OF TEXAS.
 
It is the intention of the parties hereto to conform strictly to usury laws
applicable to Bank.  Accordingly, if the transactions contemplated hereby would
be usurious under applicable law (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable notwithstanding the provisions of the Agreement), then in
the event, notwithstanding anything to the contrary in this Note, the Agreement
or in any agreement entered into in connection with or as security for this
Note, it is agreed as follows: (i) the aggregate of all consideration which
constitutes interest under law applicable to Bank that is contracted for, taken,
reserved, charged or received under this Note, the Agreement or under any of the
other aforesaid agreements or otherwise in connection with this Note shall under
no circumstances exceed the maximum amount allowed by such applicable law, and
any excess shall be credited by Bank on the principal amount of the Obligations
(or, if the principal amount of the Obligations shall have been paid in full,
refunded to Borrower); and (ii) in the event that the maturity of this Note is
accelerated by reason of an election of Administrative Agent or any Bank
resulting from any Default under the Agreement or otherwise, or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest under law applicable to Bank may never include more than the maximum
amount allowed by such applicable law, and excess interest, if any, provided for
in this Note, the Agreement or otherwise shall be canceled automatically as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by Bank on the principal amount of the Obligations (or, if the
principal amount of the obligations shall have been paid in full, refunded by
Bank to Borrower).
 

 
 

--------------------------------------------------------------------------------

 

The indebtedness evidenced by this Note is in renewal, extension and
modification, but not in extinguishment or novation, of the principal
indebtedness evidenced by that certain promissory note dated September 2, 2009,
in the original principal amount of $35,000,000 executed by the undersigned
payable to the order of the Bank.
 


 


 

    FFE TRANSPORTATION SERVICES, INC.              By:           Ronald J.
Knutson        Senior Vice President and Chief Financial Officer  

 


        
 



